 



Exhibit 10.09.1
March 2008
FIRST AMENDMENT TO THE
CSK AUTO CORPORATION
1999 EMPLOYEE STOCK OPTION PLAN
     Pursuant to Section 14 of the CSK Auto Corporation 1999 Employee Stock
Option Plan (the “Plan”), the Plan is hereby amended as follows, effective as of
March 31, 2008:
     1. The third paragraph of Section 7 of the Plan is hereby amended to add
the following new sentence to the end thereof:
     “Notwithstanding anything to the contrary in this Plan or any Contract,
from and after the date of a Triggering Sale, each optionee shall be permitted
to pay the exercise price of an option by delivery of a properly executed notice
instructing the Company to withhold shares of Common Stock otherwise deliverable
upon exercise of the option having an aggregate fair market value on the date of
exercise (determined in accordance with Paragraph 5) equal to the aggregate
exercise price of all options being exercised.”
     2. Section 8 of the Plan is hereby amended to add the following new
paragraph to the end thereof:
     “Notwithstanding anything to the contrary in this Plan or any Contract, any
optionee whose Relationship ceases because such optionee’s Relationship
terminates for any reason (other than a termination for cause) within one
(1) year following a Triggering Sale (as defined in Section 13 below) may
exercise such option, at any time during the one (1) year following the date of
such termination (or if earlier, until the expiration of the option term), but
not thereafter (and the above restrictions on exercisability after working for a
competitor shall not apply).”
     3. Section 13(a) of the Plan is hereby deleted in its entirety and replaced
with the following:
     “a) In the event that, at any time during the term of an option, there
shall be (i) a merger, sale of shares of capital stock by one or more
stockholders, or similar transaction, which results in shares of capital stock
having an aggregate of 80% of the voting power of all outstanding shares of
capital stock being owned, directly or indirectly, by one or more related
persons, or (ii) the sale of 80% or more of the Company’s assets in any one
transaction or series of related transactions, in either case to parties which
at the time of such sales were not stockholders or affiliates of any stockholder
of the Company (collectively, “Sales” and the final such sale being the
“Triggering Sale”), the portion of such option which remains unvested at the
time of the Triggering Sale shall vest upon the occurrence of the Triggering
Sale.”
     4. Section 16 of the Plan is hereby amended to add the following new
sentence to the end thereof:
     “Notwithstanding anything to the contrary in this Plan or any Contract,
from and after the date of a Triggering Sale, each optionee shall be permitted
to pay any withholding tax obligation incurred by reason of the grant or
exercise of an option or the

 



--------------------------------------------------------------------------------



 



disposition of the underlying shares of Common Stock by delivery of a properly
executed notice instructing the Company to withhold shares of Common Stock
otherwise deliverable upon exercise of the option having an aggregate fair
market value on the date of exercise (determined in accordance with Paragraph 5)
equal to the amount of any such obligation.”
     5. Except as provided for above, the provisions of the Plan shall remain in
full force and effect.

 